Citation Nr: 0946396	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-21 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1974 to May 
1976.  

In July 2008, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to service connection for a 
schizoaffective disorder and entitlement to service 
connection for psychosis for the purpose of establishing 
eligibility for treatment under 38 U.S.C. § 1702 (West 2002) 
to the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) for additional development.  A 
September 2009 rating decision granted service connection for 
paranoid schizophrenia and assigned a 100 percent rating 
effective June 15, 2005, the date of the Veteran's reopened 
claim; a September 2009 supplemental statement of the case 
(SSOC) denied entitlement to service connection for psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C. § 1702.  The Veteran was sent a copy of the 
September 2009 SSOC on September 8, 2009 and given an 
opportunity to respond.  According to a September 19, 2009 
response, the Veteran checked the response that noted that 
she did not have any evidence to submit and wished the case 
to be returned to the Board for further appellate 
consideration.


FINDING OF FACT

The issue of entitlement to service connection for psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C. § 1702 is moot due to the award of service 
connection for paranoid schizophrenia, and the assignment of 
a 100 percent rating, by rating decision in September 2009.  


CONCLUSION OF LAW

The claim of entitlement to service connection for psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C. § 1702 is dismissed as moot.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board remanded the issues of the 
entitlement to service connection for a schizoaffective 
disorder and entitlement to service connection for psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C. § 1702 to the RO for additional development.

The September 2009 rating decision granted service connection 
for paranoid schizophrenia and assigned a 100 percent rating 
effective June 15, 2005, which was noted to be a full grant 
of the benefit at issue.  Although the September 2009 SSOC 
denied entitlement to service connection for psychosis for 
the purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702, and sent the Veteran a response letter, the 
Board notes that this issue is rendered moot because of the 
grant of service connection for paranoid schizophrenia, which 
would include VA treatment.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101(a).  Consequently, this issue is dismissed.


ORDER

The issue of entitlement to service connection for psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C. § 1702 is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


